PER CURIAM.
Joseph Franklin Love appeals pro se from a final order entered in the District Court1 for the Eastern District of Arkansas dismissing his civil rights complaint. Appellant sought review of the administrative denial of his claim for veterans’ benefits. The district court dismissed his complaint because judicial review of decisions of the Veterans’ Administration is barred by 38 U.S.C. § 211(a) (1982) and because appellant’s complaint did not constitute the type of constitutional challenge to veterans’ legislation subject to judicial review under Johnson v. Robison, 415 U.S. 361, 366-74, 94 S.Ct. 1160, 1165-69, 39 L.Ed.2d 389 (1974).
We have carefully reviewed the record and summarily affirm the order of the district court dismissing appellant’s complaint with prejudice. 8th Cir.R. 12(a).

. The Honorable Elsijane Trimble Roy, United States District Judge for the Eastern and Western Districts of Arkansas.